Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel, recommending that Carol Chandler (State Bar No. 120525) be suspended for one year as reciprocal discipline for a suspension imposed in Pennsylvania. Chandler, who was admitted to the Bar in 1981, is currently under an 18-month suspension. See In the Matter of Chandler, 292 Ga. 555 (739 SE2d 387) (2013).
The State Bar filed a notice of reciprocal discipline attaching a certified copy of the summary decision from the Supreme Court of Pennsylvania as well as a certified copy of the detailed report and recommendation of the Court’s Disciplinary Board. See Rule 9.4 (b), as amended, of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). Chandler acknowledged service, but did not file a response.
In the Pennsylvania matter, Chandler failed to respond, and the allegations against her were admitted by default. The record showed that, in connection with her representation of two separate clients in immigration matters, she was paid fees in advance, but failed to take action on behalf of the clients, failed to respond to her clients’ requests for information, failed to refund unearned fees, and failed to return the clients’ files. Additionally, she was charged with the unauthorized practice of law in New Jersey. The Supreme Court of Pennsylvania imposed a suspension of one year and one day.
The Review Panel found that none of the elements of Rule 9.4 (b) (3) were present which would justify a recommendation of discipline other than that imposed in Pennsylvania and that the discipline imposed is within the range of authorized discipline for similar offenses in this State. The Review Panel also recommended that the suspension run consecutively to the 18-month suspension Chandler is currently serving.
We have reviewed the record and agree that a one-year suspension is the appropriate sanction and that it should run consecutively to Chandler’s existing Georgia suspension. Accordingly, we hereby order that Carol Chandler be suspended for one year, with the suspension to begin at the conclusion of her 18-month suspension imposed on March 4, 2013. Chandler is reminded of her duties under Bar Rule 4-219 (c).
At the conclusion of the suspension imposed in this matter, if Chandler wishes to seek reinstatement, she must offer proof to the State Bar’s Office of General Counsel that she has been reinstated to the practice of law in Pennsylvania and has complied with the *778conditions for reinstatement imposed in connection with the 18-month suspension. If the State Bar agrees that the conditions have been met, it will submit a notice of compliance to this Court, and this Court will issue an order granting or denying reinstatement.
Decided October 7, 2013.
Paula J. Frederick, General Counsel State Bar, Carmen R. Rafter, Assistant General Counsel State Bar, for State Bar of Georgia.

One-year suspension with conditions.


All the Justices concur.